Citation Nr: 0409613	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received with which 
to reopen a claim for entitlement to service connection for right 
ear hearing loss.

4.  Whether new and material evidence has been received with which 
to reopen a claim for entitlement to service connection for a left 
ankle disorder.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from December 1968 to August 1970 
including service in Vietnam from August 1969 to August 1970.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a March 1991 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that found no new and material 
evidence with which to reopen a claim for service connection for 
PTSD.  In December 1994, the Board found new and material 
evidence, reopened the claim, and remanded the case for further 
evidentiary development.  The case also comes to the Board from a 
December 2001 RO decision that denied service connection for 
hepatitis C, hypertension, and a right ankle disorder, and found 
no new and material evidence with which to reopen claims for 
service connection for right ear hearing loss and a left ankle 
disorder.

The veteran testified at a March 2003 hearing convened by the 
undersigned, the Veterans Law Judge designated by the Chairman of 
the Board to conduct the hearing and make the final decision in 
this case.

The claims for service connection for hepatitis C and for PTSD are 
addressed in the remand section of this decision.



FINDINGS OF FACT

1.  At the March 2003 hearing, the veteran withdrew his appeal 
from the denial of service connection for a right ankle disorder.

2.  The veteran has hypertension, but medical evidence does not 
link it to his military service.

3.  A February 1996 RO decision found no new and material evidence 
with which to reopen a claim for service connection for right ear 
hearing loss.  The veteran was notified of that decision by letter 
later that month, and advised of his right to appeal it, but he 
did not do so, and the decision is final.

4.  A July 1999 RO decision denied service connection for a left 
ankle disorder.  The veteran was notified of that decision by 
letter in August, and advised of his right to appeal it, but he 
did not do so, and the decision is final.

5.  Evidence received since the February 1996 and July 1999 RO 
decisions does not address claims for service connection for right 
ear hearing loss and for a left ankle disorder, respectively, so 
it is not so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 
(2003).

2.  The veteran did not incur or aggravate hypertension in 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 
3.326 (2003).

3.  New and material evidence has not been received since February 
1996 and July 1999 RO decisions, so claims for service connection 
for right ear hearing loss and for a left ankle disorder are not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from injury 
or disease incurred or aggravated in military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, by 
medical evidence that the claimant incurred a chronic disorder in 
service and currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that began in 
service and continued to the present.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b).  In addition, in the 
absence of evidence to the contrary, service connection is 
presumed for certain disorders that become manifest to a degree of 
10 percent or more within one year of a veteran's separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Entitlement to service connection for a right ankle disorder and 
for hypertension

The veteran had previously claimed service connection for a left 
ankle disorder but, in a July 2001 letter, his representative 
asserted that a claim of service connection for a right ankle 
disorder was pending.  The December 2001 RO decision noted the 
lack of evidence of a right ankle disorder in service medical 
records, and denied the claim.  In January 2002, the veteran 
appealed the December 2001 RO decision, but did not then, nor did 
he in an August 2002 Substantive Appeal, address a claim for 
service connection for a right ankle disorder.

The veteran requested a Board hearing, and he testified at one 
convened by the undersigned in March 2003.  At the hearing, he 
withdrew the appeal from the denial of service connection for a 
right ankle disorder.
An appellant or his representative may submit a written withdrawal 
of an appeal, or an appellant may withdraw his appeal on the 
record at hearing.  38 C.F.R. § 20.204.  In this case, the veteran 
withdrew his appeal on the record at hearing, and the Board now 
lacks jurisdiction to review the issue, so it must be dismissed.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

With regard to service connection for hypertension, hypertension 
is diastolic blood pressure greater than 90 or systolic blood 
pressure greater than 160.  See 38 C.F.R. § 4.104, Note 1 to 
Diagnostic Code 7101.  Certain chronic disorders manifested to a 
certain degree within a specified period after service are 
presumed to have been incurred in service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Presumptive service connection is 
warranted for hypertension found to be disabling during the first 
postservice year.  Id.

The veteran's service medical records include a report of an 
August 1970 separation examination where blood pressure of 126/74 
was recorded.  Further, at a January 1971 VA examination, blood 
pressure was 110/70.  There are no blood pressure readings to 
suggest hypertension, nor is there a diagnosis of hypertension, 
during service or during the veteran's first postservice year.  
Thus, service connection is not warranted on the basis of service 
medical records, or on a presumptive basis, and there is no 
medical evidence that the veteran manifested the chronic disorder-
hypertension-in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(b), 3.307(a)(3), 3.309(a).  Accordingly, medical evidence 
linking hypertension to military service is needed to establish 
service connection therefor.  38 U.S.C.A. § 1110; Rabideau; 38 
C.F.R. § 3.303(a).

At an October 1982 VA examination, the veteran's blood pressure 
was 126/84.

The veteran sought, and was granted, admission to a VA hospital, 
ostensibly for treatment of PTSD, during the month of October 
1990.  However, eight days after admission, he was transferred to 
the substance abuse treatment unit due to heroin and cocaine 
dependence.  While hospitalized, he denied a history of 
hypertension, elevated blood pressure was not noted, and 
hypertension was not diagnosed.

In November 1995, 25 years after his separation from service, the 
veteran was afforded an Agent Orange protocol examination at which 
time blood pressure of 160/100 was recorded, and diagnoses 
included elevated blood pressure.  This is the earliest evidence 
of hypertension in this record.  Thus, the evidence does not 
reflect that continuity that would link the veteran's hypertension 
to his military service.  38 C.F.R. § 3.303(b).

In the July 2001 statement wherein the veteran claimed service 
connection for hypertension, he suggested that hypertension was 
due to PTSD, and he testified to that belief at the March 2003 
hearing.  However, as a layman (i.e., one without medical training 
or expertise), his opinion as to the etiology of his hypertension 
is not competent medical evidence.  Heuer v. Brown, 7 Vet. App. 
379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
medical evidence of record shows that the veteran's hypertension 
is well controlled with medication, but none of the medical 
evidence in this record links his hypertension to his military 
service, either directly or indirectly through PTSD or any other 
disorder.  Thus, service connection for hypertension is not 
warranted.  Rabideau.

Whether new and material evidence has been received with which to 
reopen claims for service connection for right ear hearing loss 
and for a left ankle disorder

With regard to right ear hearing loss, a claim for service 
connection therefor had been previously denied, and a February 
1996 RO decision found no new and material evidence with which to 
reopen it.  In addition, a July 1999 RO decision denied service 
connection for a left ankle disorder.  The veteran was notified of 
these decisions, and advised of his right to appeal them, but he 
did not do so, and the decisions are final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104(a), 20.1103.

In a September 2000 statement, the veteran sought to reopen the 
claims.  However, the February 1996 and July 1999 RO decisions are 
final decisions, and final VA decisions are not subject to 
revision on the same factual basis.  Id.  In order to reopen the 
claims, VA must receive new and material evidence with which to do 
so.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New and material 
evidence" is evidence not previously reviewed by VA adjudicators 
that is neither cumulative nor duplicative, that relates to a 
previously unestablished fact necessary to substantiate the claim, 
and that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § § 3.156(a) (2001).

The regulation, 38 C.F.R. § 3.156, was amended on August 29, 2001, 
to require that new and material evidence sufficient to reopen a 
claim also raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2003).  However, the veteran's 
September 2000 application to reopen the claims preceded the 
effective date of the amendment to 38 C.F.R. § 3.156, so the 
amendment is not applicable here.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).

The December 2001 RO decision determined that new and material 
evidence had not been received with which to reopen claims for 
service connection for right ear hearing loss and for a left ankle 
disorder, and the veteran appealed the decision.

Turning now to the evidence of right ear hearing loss, hearing 
disability, for purposes of VA compensation, is specifically 
defined as follows:

For the purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

March 1971 VA audiometric testing showed the following:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
-5

20
LEFT
-5
-5
-10

25
Speech discrimination scores were 96 percent in the right ear and 
100 percent in the left.

Service connection for right ear hearing loss was denied by an 
April 1971 RO decision and on numerous occasions, the most recent 
being February 1996, thereafter.

At the March 2003 hearing, the veteran contended that he had right 
ear hearing loss after service.  Indeed, he said he usually wore a 
hearing aid in that ear, but was not doing so currently as he had 
misplaced it.  However, he has always so contended, so that 
testimony is not new.  None of the medical evidence received since 
the February 1996 RO decision even addressed right ear hearing 
loss, so the Board is constrained to conclude that new and 
material evidence has not been received with which to reopen the 
claim for service connection therefor.

With regard to evidence of a left ankle disorder, the veteran's 
service medical records do not reflect left ankle injury or 
treatment.

The earliest evidence of record of a left ankle disorder appears 
in an August 1986 VA examination report, some sixteen years after 
the veteran's separation from service, which noted a history of 
left ankle fracture with a pin surgically emplaced.  The date of 
the fracture and the surgery was not recorded and, in fact, the 
veteran has never revealed the date.

Incredibly, at a January 1997 VA examination, the veteran claimed 
to have sustained a shell fragment wound to the left ankle which, 
equally incredibly, he claimed he did not report to military 
authorities or to military medical personnel.

At the March 2003 hearing, the veteran testified that his left 
ankle was fractured in Vietnam but, incredibly, he said he was 
unaware of the fracture when it occurred.  He said he later had 
four pins emplaced, but he did not report the date or location of 
the surgery.  While this testimony may be new evidence, it is 
unworthy of belief.

Since none of the medical evidence received since the July 1999 RO 
decision addressed a left ankle disorder, the Board is constrained 
to conclude that new and material evidence has not been received 
with which to reopen the claim for service connection therefor.

The Veterans Claims Assistance Act of 2000 (VCAA)

This decision was made in contemplation of the VCAA which 
prescribes VA duties to advise a claimant of evidence needed to 
substantiate his claim and to help him obtain that evidence.  VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126, and VA duties pursuant thereto are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  In an October 2001 letter, 
the RO explained VCAA, and the December 2001 RO decision and the 
June 2002 Statement of the Case set out the evidence needed to 
substantiate the claims.  The Board finds that the veteran has 
been properly notified of the evidence needed to substantiate his 
claims, and that VA has assisted him in obtaining evidence for his 
claim for service connection for hypertension.

With regard to the VA duty to assist the claimant obtain evidence, 
that is a duty that VA has in connection with an original claim or 
a claim for an increased evaluation.  In the case of an 
application to reopen a claim, the claimant has previously had the 
advantage of VA assistance, but the claim was, nevertheless, 
denied and not appealed, so the duty to assist does not arise 
until new and material evidence has been received with which to 
reopen the claim.  Elkins v. West, 12 Vet. App. 209, 219 (1999) 
(en banc).  The claim then takes on the character of an original 
claim, and VA has a duty to assist the claimant in developing 
evidence in support thereof.  If the rule were otherwise, the 
concept of finality in the VA adjudication process would be a 
nullity.  Since new and material evidence has not been received 
with which to reopen claims for service connection for right ear 
hearing loss or for a left ankle disorder, VA has no duty to 
assist the veteran further in obtaining evidence relevant to those 
claims.
The claim file includes the medical evidence obtained in 
connection with the veteran's claim for service connection for 
hypertension, and it has not been made to appear that other 
relevant evidence exists.  In sum, there is no medical evidence 
linking the veteran's hypertension to his military service; 
further, no new and material evidence has been received with which 
to reopen claims for service connection for right ear hearing loss 
or for a left ankle disorder, and the veteran has not indicated 
that there is additional relevant evidence yet to be obtained.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in remanding the 
case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (even 
strict adherence to the requirements of the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  In view 
of the foregoing, the Board finds that all evidence necessary for 
an equitable resolution of the issues on appeal has been obtained, 
that remand would be pointless, and that any error herein with 
regard to the nature of notice required by the VCAA is harmless.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Notice required by VCAA was issued commensurate with and after the 
December 2001 RO decision, and VCAA notice should precede the 
initial RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  However, in this case, the veteran was informed of the 
nature of the evidence needed to substantiate his claims, given 
ample opportunity to submit it, and the RO obtained all of the 
relevant evidence.  Thus, the Board finds any error in the 
timeliness of VCAA notice to be harmless.  Sanchez v. Derwinski, 2 
Vet. App. 330, 333 (1992) (error that would not change the 
resolution of appellant's claim is harmless).


ORDER

The appeal, from the denial of service connection for a right 
ankle disorder, is dismissed.

Service connection for hypertension is denied.
New and material evidence has not been received since a February 
1996 RO decision found no new and material evidence with which to 
reopen a claim for service connection for right ear hearing loss, 
and the application to reopen that claim is denied.

New and material evidence has not been received since a July 1999 
RO decision denied service connection for a left ankle disorder, 
and the application to reopen that claim is denied.


REMAND

With regard to the claim for service connection for hepatitis, the 
evidence of record does not show that the veteran received a blood 
transfusion, but it does show that he used heroin intravenously, 
in service.  He was admitted to McKeesport Hospital in September 
1971, just over a year after his separation from service, and the 
diagnosis was hepatitis.  The type of hepatitis was not specified, 
and the record shows that he made a prompt recovery.

The evidence of record shows that the veteran continued 
intravenous drug use after his separation from service.

In a July 2001 statement, the veteran claimed service connection 
for hepatitis C, and VA medical records reflect a diagnosis of 
hepatitis C, but the results of tests upon which the diagnosis was 
made are not of record.  Records of those tests should be 
obtained, and the veteran should be afforded a VA 
gastroenterologic examination conducted in accord with the 
examination worksheet enclosed with VBA Fast Letter 1-64 dated 
July 13, 2001.

With regard to PTSD, service connection therefor requires medical 
evidence of a diagnosis of PTSD made in accord with the diagnostic 
criteria of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), medical evidence 
linking the disorder to events in military service and, unless the 
claimant engaged in combat with the enemy or was held as a 
prisoner of war and the claimed stressor is related to those 
experiences, credible supporting evidence that inservice stressor 
events-stressor events that meet the diagnostic criteria of DSM-
IV-occurred.  38 C.F.R. §§ 3.304(f), 4.125.

The veteran has claimed that he engaged in combat with the enemy, 
even that he sustained a shell fragment wound, but his service 
personnel records clearly show that, in Vietnam, he was a cook for 
two Army Security Agency (ASA) units, that he did not engage in 
combat with the enemy, and that he was not wounded, and his 
service medical records also clearly show that he was not wounded.

Private and VA medical records from the 1970's show that the 
veteran was hospitalized for drug addiction in 1971 and 1975, 
incarcerated on drug charges in 1975, and had additional inpatient 
treatment for drug addiction in 1978 and 1979.  November and 
December 1978 psychological testing and evaluation resulted in a 
diagnosis of schizoid personality, with paranoid manifestations, 
and anxiety.  A January 1979 letter to the RO from The Center, a 
drug addiction counseling program, noted that the veteran 
contended that separation from his family and friends during his 
service in Vietnam caused depression for which he resorted to 
heroin.  The letter did not suggest that the veteran claimed to 
have engaged in combat with the enemy or to have been wounded.

The veteran was hospitalized at VA from January to June 1980, and 
diagnoses included drug and alcohol abuse and personality 
disorder.

In connection with a claim for service connection for anxiety 
neurosis with depression, the veteran testified at an August 1980 
Board hearing.  When he was asked to relate one specific incident, 
any incident, when he fired his rifle in Vietnam, he said:  
"Truthfully speaking, I can't recall this.  It's been ten years 
ago.  I can't recall any of the circumstances, any particular 
circumstances."

After an October 1982 VA psychiatric examination, the diagnoses 
were drug dependence and personality disorder.  After a February 
1984 psychological evaluation, the diagnoses were PTSD, mixed 
substance abuse, and personality disorder.  The veteran was 
hospitalized at VA during January and February 1985, and diagnoses 
included opiate abuse and mixed personality disorder with 
sociopathic features.  After an August 1986 VA psychiatric 
examination, the diagnoses were PTSD and rule out major depressive 
episodes.  The veteran was hospitalized at VA during January and 
February 1986, and diagnoses included major depressive disorder 
and history of PTSD.  He was again hospitalized at VA during 
November 1987, and diagnoses included major depressive disorder, 
in fair remission, and PTSD, asymptomatic.  In 1987, the denial of 
service connection for PTSD was on appeal, and the Board requested 
a review of the evidence of record by the VA Chief Medical 
Director.  In January 1988, the director of the VA Mental Health 
and Behavioral Sciences Service opined that the evidence then of 
record did not support a diagnosis of PTSD.  Accordingly, the 
Board denied service connection for PTSD in April 1988.

The veteran was hospitalized at VA during May 1989, and diagnoses 
included major depression and PTSD.  He was again hospitalized at 
VA during January 1990, and diagnoses included PTSD, history of 
major depression, and history of polysubstance abuse/dependence.  
He was again hospitalized at VA during October 1990, and diagnoses 
included opioid and cocaine dependence and PTSD.  The June 1991 RO 
decision determined that new and material evidence had not been 
received with which to reopen the claim for service connection for 
PTSD, and the veteran appealed.

At a November 1991 RO hearing, the veteran testified that he had 
been assigned to the 1st Infantry Division, that he engaged in 
fire fights, and that soldiers around him had been blown up.  
However, as noted above, his service personnel records do not 
support any of that testimony.

In a May 1992 statement, the veteran contended that, although he 
was trained as a cook, his year in Vietnam was spent in the 
infantry.  He claimed he was wounded in action, had malaria, and 
had cellulitis, claims not supported by his service records.  He 
said that his best friend, [redacted], was killed on February [redacted], 
1969, and was awarded the Congressional Medal of Honor.  Another 
friend, [redacted], was blown apart on February [redacted], 1969, and 
the veteran was covered from head to toe with [redacted] remains.  
However, although three soldiers named [redacted], with a first or 
middle name of [redacted], were killed in Vietnam, neither was killed 
in February 1969, or on any other date in 1969, and the same is 
true for the one soldier named [redacted].  In any event, the 
veteran's service personnel records clearly show he was not in 
Vietnam in February 1969, either.

In July 1992, the veteran underwent a psychiatric examination by a 
prison psychiatrist.  He claimed that he had been in "intensive 
combat" and covered with the remains of another soldier who was 
blown apart next to him.  He also claimed he had been medevaced 
because of a broken ankle.  None of these claims are supported by 
the veteran's service records.  Diagnoses included PTSD, drug 
dependency, and personality disorder with antisocial behavior.

In a September 1992 statement, the veteran reported that his 
recent incarceration "enhanced" his symptoms of PTSD.

At a December 1992 VA psychiatric examination, the veteran 
reported that he had not used drugs since October 1990, and the 
examiner noted the veteran's recent incarceration following a 
fight with his wife.  (Evidence of record, however, shows that the 
veteran was arrested in 1990 and, in May 1992, sentenced to 11/2 
to 3 years in prison for delivery of a controlled substance.)  The 
veteran told the examiner that, in Vietnam, he saw soldiers with 
their legs blown off and also that he witnessed a violent plane 
crash at "Doc Chien," a location in Vietnam the Board is unable to 
document.  In fact, the ASA units to which the veteran was 
assigned as a cook, the 337th and 175th Radio Research Companies, 
were located at Bien Hoa, a large US air base near Saigon.  
Diagnoses included PTSD, history of major depressive disorder, and 
substance abuse in remission.

A November 1993 VA record by R.W. Lees, PhD, of the VA Substance 
Use PTSD Team, noted that the veteran began treatment with the 
team in 1991 and, after a "hiatus," apparently for incarceration, 
he returned.  In subsequent records, Dr. Lees merely asserted that 
the veteran had PTSD without ever relating his condition to the 
PTSD diagnostic criteria of DSM-IV.  Dr. Lees should be given the 
opportunity, in light of affirmative evidence that the veteran 
never engaged in combat with the enemy and never was wounded, to 
explain the rationale for his assertions that the veteran has 
PTSD.

The December 1994 Board decision found new and material evidence 
with which to reopen the claim for service connection for PTSD, 
and remanded the case to enable the veteran to provide a statement 
detailing stressor events he experienced in Vietnam.  Thereafter, 
the RO was to seek verification of the events the veteran listed.  
However, in a January 1995 statement, the veteran said he was 
unable to remember any stressor events from Vietnam.

The Board also directed that the veteran undergo psychiatric 
examination by a Board of two VA examiners.  He apparently 
underwent March 1995 psychological testing and evaluation, but the 
results thereof are not of record and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In April 1995, the veteran 
underwent a VA psychiatric examination where he reported that he 
was unable to recall the details of any stressor events in 
Vietnam.  Undaunted, the examiner referred to a 1986 record for 
some stressor events, though he did not explain how the veteran 
reexperiences stressor events-the essence of PTSD-that he cannot 
recall.  Diagnoses included PTSD, heroin and cocaine dependence in 
remission, and rule out psychotic disorder not otherwise 
specified.

In the other April 1995 VA examination, the examiner cited the 
veteran's claimed inability to recall stressor events he 
experienced in Vietnam, his contention that he witnessed the 
deaths of two soldiers in February 1969 when he was not present in 
Vietnam, difficulties noted during the March 1995 psychological 
testing and evaluation the results of which suggested exaggeration 
if not malingering, and he expressed skepticism with regard to the 
bona fides of the veteran's claims.  Diagnoses included major 
depressive disorder secondary to life circumstances including 
polysubstance abuse and incarceration, rule out PTSD, chronic 
polysubstance abuse currently reported in remission, and mixed 
personality disorder with antisocial "and perhaps even borderline 
aspects."

The same examiner again examined the veteran in December 1996.  On 
that occasion, he noted that the veteran's claimed "massive memory 
loss" was "highly unusual with regard to Vietnam veterans and[,] 
in this examiner's opinion, a fabrication."  He also noted that 
the veteran claimed symptoms which were not logically related to 
PTSD and denied symptoms typically seen in the disorder.  
Diagnoses included mild to moderate major depressive disorder, 
polysubstance abuse and addiction reported to be in remission, 
rule out malingering, and mixed personality disorder with 
extremely strong antisocial and borderline features.

Accordingly, this case is remanded to the RO for the following:

1.  The RO must notify the veteran:

	a.  That evidence needed to substantiate his claim for 
service connection for hepatitis is medical evidence that he has 
hepatitis that was incurred in service not the result of his own 
willful misconduct.

	b.  That evidence needed to substantiate his claim for 
service connection for PTSD is evidence that PTSD has been 
diagnosed in accord with DSM-IV, medical evidence linking PTSD to 
his military service, and credible supporting evidence that 
stressor events he experienced in service actually occurred.

        c.  That it is his responsibility, and his alone, to 
provide the foregoing evidence, but VA will make reasonable 
efforts to obtain relevant evidence, such as VA and non-VA medical 
records, employment records, or records from government agencies, 
if he identifies the custodians thereof, and VA will notify him of 
evidence he identified that could not be obtained so that he may 
obtain the evidence himself and submit it.  In addition, VA will 
attempt to verify stressor events he claims to have experienced in 
service if those events were relied upon by examiners to diagnose 
PTSD.
        d.  That he must submit to the RO all the relevant 
evidence he has in his possession including a list of stressor 
events-with dates, locations, and names of personnel involved-he 
experienced in service.
        
        e.  That he must identify all VA and non-VA health care 
providers who have examined or treated him for hepatitis and PTSD, 
and consent to the release of his treatment records by those 
health care providers.
        
2.  The RO must attempt to obtain records of examinations and 
treatment, that are not now associated with the file, from health 
care providers the veteran identifies, and advise the veteran of 
the results of that effort.  Specifically, the RO must obtain:

	a.  Reports of tests upon which diagnoses of hepatitis C were 
based.

	b.  Reports prepared pursuant to March 1995 VA psychological 
testing and evaluation or, if such reports are unavailable, the 
actual test results.

	c.  Reports prepared by the VA Substance Use PTSD Team 
wherein PTSD was first diagnosed.

3.  Upon completion of the evidentiary development prescribed in 
paragraph 2 above, the veteran must be afforded a VA 
gastroenterologic examination conducted in accord with the 
worksheet enclosed with VBA Fast Letter 1-64 dated July 13, 2001.

        a.  It is imperative that the examiner review this 
decision and the entire claims file, particularly the September 
1971 records of McKeesport Hospital, in conjunction with the 
examination.

	b.  All appropriate diagnostic studies must be conducted.

	c.  The examiner must determine whether the veteran currently 
has hepatitis, i.e., hepatitis C or chronic hepatitis B.

	d.  If the veteran currently has hepatitis C or chronic 
hepatitis B, the examiner must determine the probable date of 
onset.

	e.  If the veteran currently has hepatitis C or chronic 
hepatitis B, the examiner must provide an opinion as to the 
etiology thereof as required by the examination worksheet cited 
above.

	f.  If the veteran currently has hepatitis C or chronic 
hepatitis B, the examiner must provide an opinion at to whether it 
is at least as likely as not, in view of the 1971 records from 
McKeesport Hospital, that the hepatitis the veteran had then is 
the same hepatitis he has now.  The opinion must consider whether, 
in view of the 1971 records, the hepatitis the veteran had in 1971 
was hepatitis A which resolved.  

4.  Upon completion of the evidentiary development prescribed in 
paragraph 2 above, the claim file must be referred to R.W. Lees, 
PhD, of the Pittsburgh VA Medical Center.

        a.  It is imperative that Dr. Lees review this decision 
and the entire claims file.

	b.  Dr. Lees must identify the events, with dates, locations, 
and names of personnel involved, that he believes the veteran 
experienced that meet the DSM-IV category A diagnostic criteria 
for PTSD, i.e., that the veteran experienced events that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of self or others.

	c.  Since the veteran claims to have forgotten everything he 
experienced in Vietnam, Dr. Lees must explain how the veteran 
reexperiences events he cannot remember and how he persistently 
avoids stimuli associated with events he cannot remember.

	d.  Dr. Lees must explain the veteran's persistent symptoms 
of increased arousal, and he must indicate whether such symptoms 
could be attributed to a psychiatric disorder other than PTSD or 
to a personality disorder.  If such symptoms could be otherwise 
explained, Dr. Lees must set forth his rationale for attributing 
the symptoms to PTSD.

5.  Upon completion of the foregoing evidentiary development, the 
RO must review all the evidence of record.  If the benefits sought 
on appeal remain denied, the RO must issue a Supplemental 
Statement of the Case in accord with 38 C.F.R. §§ 19.31 and 19.38.

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The law requires that all claims remanded to the RO be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




_____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



